              Case 2:20-cr-00032-JCC Document 106 Filed 08/18/20 Page 1 of 5



 1                                                            The Honorable John C. Coughenour
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                            No. CR20-032JCC

10                             Plaintiff,                  RESPONSE TO DEFENDANT’S
11                        v.                               MOTION TO PROCEED WITH
                                                           GUILTY PLEA HEARING BY
12    JOHNNY GARZA,                                        TELECONFERENCE
13
                               Defendant.
14
15
16          The United States of America, by and through Brian T. Moran, United States
17 Attorney for the Western District of Washington, and Thomas M. Woods, Assistant
18 United States Attorney for said District, respectfully submits this response to the
19 defendant’s motion to proceed with a guilty plea hearing by teleconference.
20                                          I.        BACKGROUND
21          The defendant is currently charged with multiple crimes stemming from his
22 involvement in a scheme to mail and/or deliver threatening posters to journalists and
23 advocates, particularly Jews and other minorities. The parties have reached a tentative
24 agreement to resolve the case. Garza is expected to plead guilty to Count 1 of the
25 Superseding Indictment, which charges him with Conspiracy, in violation of Title 18,
26 United States Code, Section 371. Under the agreement, the parties will be free to
27 recommend any sentence.
28

     Response to Defendant’s Motion to Proceed with                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                         SEATTLE, WASHINGTON 98101
     United States v. Garza; CR20-032JCC - 1                                     (206) 553-7970
               Case 2:20-cr-00032-JCC Document 106 Filed 08/18/20 Page 2 of 5



 1           By successive general orders of the Court, the Seattle courthouse currently is
 2 closed. The defendant now asks this Court to set a hearing—which all parties would
 3 attend remotely—so that he can enter plea of guilty.
 4                                        II.     APPLICABLE LAW
 5           The Federal Rules of Criminal Procedure make no provision for a defendant to
 6 enter a guilty plea except while present in open court. Although some of the rules permit
 7 certain hearings to take place by video teleconferencing, entry of a guilty plea to a felony
 8 offense is not among them. See Fed. R. Crim. P. 5(f) (permitting initial appearance by
 9 video if the defendant consents); Fed. R. Crim. P. 10(c) (permitting arraignment by video
10 if the defendant consents); Fed. R. Crim. P. 43 (permitting, inter alia, arraignment, plea,
11 trial, and sentencing by video in misdemeanor cases if the defendant consents). Further,
12 Rule 11 requires the court accepting the defendant’s guilty plea to personally address the
13 defendant in open court. Fed. R. Crim. P. 11(b)(1), (2).
14           In light of the COVID-19 pandemic and public health crisis, Congress enacted the
15 Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). That statute
16 provides that certain criminal proceedings may occur by video teleconferencing during
17 the coronavirus national emergency. CARES Act, § 15002. Specifically, the legislation
18 permits a guilty plea in a felony case to be entered via video teleconference if a number
19 of conditions are met.
20           First, the Judicial Conference of the United States must find that the coronavirus
21 emergency will materially affect the functioning of the federal courts generally or a
22 particular court. CARES Act, § 15002(b)(2)(A). It has done so. See “Judiciary
23 Authorizes Video/Audio Access During COVID-19 Pandemic,” Administrative Office of
24 the United States Courts (published March 31, 2020).1
25           Second, the chief district judge of the affected district must specifically find that
26 “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . . . cannot be
27
28   1
      This material is available at https://www.uscourts.gov/news/
     2020/03/31/judiciary-authorizes-videoaudio-access-during-covid-19-pandemic.
      Response to Defendant’s Motion to Proceed with                                UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
      Guilty Plea by Teleconference                                                  SEATTLE, WASHINGTON 98101
      United States v. Garza; CR20-032JCC - 2                                              (206) 553-7970
              Case 2:20-cr-00032-JCC Document 106 Filed 08/18/20 Page 3 of 5



 1 conducted in person without seriously jeopardizing public health and safety.” CARES
 2 Act, § 15002(b)(2)(A). Chief Judge Martinez has done so. GO 09-20 (June 25, 2020).
 3          Third, the district judge in the particular case must find “for specific reasons that
 4 the plea . . . in that case cannot be further delayed without serious harm to the interests of
 5 justice.” CARES Act, § 15002(b)(2)(A); see also GO 04-20. In his motion, the
 6 defendant mentioned the risk of flying from Arizona, where a significant number of cases
 7 exist, to Seattle. The defendant also mentioned wanting to avoid a series of continuances,
 8 given the travel risk is likely to persist even after the courthouse reopens. In addition,
 9 defense counsel shared with the government two additional concerns:
10          Mr. Garza would like to resolve his case as soon as possible, as he wants to
            move on with his life and take classes, and continue to learn from his
11
            mistakes.
12          Mr. Garza’s current conditions of release make it very difficult for him to
13          move past this case and do the things he would like to do to make up for his
            actions, so he would like to resolve his case as soon as possible, while still
14          taking precautions due to the pandemic, so he can be a positive influence
15          going forward.
16
17          These grounds are adequate for the Court to conclude that delaying entry of his

18 plea would result in the requisite “serious harm to the interests of justice” under the
19 CARES Act.
20          Finally, conducting a hearing by video teleconferencing “may only take place with

21 the consent of the defendant.” CARES Act, § 15002(b)(4); see also GO 04-20. That
22 consent should be articulated on the record, although it need not be in writing. GO 04-20.
23 It appears that the defendant will consent.
24        In addition to proceeding by video teleconference, entry of a guilty plea by

25 telephone conference instead is also authorized if an additional criterion is met: “video
26 teleconferencing is not reasonably available.” CARES Act, § 15002(b)(2)(A). Video
27 teleconferencing is available in this court, and has been successfully used for a number of
28 hearings over the last couple of months. The defendant can attend via video (using the

     Response to Defendant’s Motion to Proceed with                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                          SEATTLE, WASHINGTON 98101
     United States v. Garza; CR20-032JCC - 3                                      (206) 553-7970
              Case 2:20-cr-00032-JCC Document 106 Filed 08/18/20 Page 4 of 5



 1 WebEx platform) at the same time as his attorney. A separate line can be established to
 2 allow the defendant and his attorney to confer during the hearing.
 3                                         III.       CONCLUSION
 4          If this Court finds that delaying entry of the defendant’s guilty plea in this case
 5 cannot be further delayed without serious harm to the interests of justice, the government
 6 respectfully requests that the Court make a record of that finding, either in writing if the
 7 matter is referred to a magistrate judge for entry of the plea, or orally during the hearing
 8 if this Court intends to take the plea. The government also respectfully requests that, at
 9 the beginning of the plea hearing, the judicial officer personally address the defendant to
10 confirm that the remote hearing is held with his consent. Finally, because video
11 teleconferencing is available in this district, the government requests that any such
12 hearing occur by video instead of only by telephone.
13          Dated this 18th day of August, 2020.
14                                                    Respectfully submitted,
15
                                                      BRIAN T. MORAN
16                                                    United States Attorney
17
                                                      s/ Thomas M. Woods
18                                                    THOMAS M. WOODS
                                                      Assistant United States Attorney
19
                                                      700 Stewart Street, Suite 5220
20                                                    Seattle, WA 98101-1271
                                                      Telephone: (206) 553-7970
21
                                                      E-Mail: Thomas.Woods2@usdoj.gov
22
23
24
25
26
27
28

     Response to Defendant’s Motion to Proceed with                              UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                                SEATTLE, WASHINGTON 98101
     United States v. Garza; CR20-032JCC - 4                                            (206) 553-7970
              Case 2:20-cr-00032-JCC Document 106 Filed 08/18/20 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on August 18, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system which will send notification of such
 4 filing to the attorneys of record for the defendant.
 5
 6                                                    s/ Courtney Goertzen
                                                      COURTNEY GOERTZEN
 7
                                                      Paralegal Specialist
 8                                                    United States Attorney’s Office
                                                      700 Stewart Street, Suite 5220
 9
                                                      Seattle, Washington 98101-1271
10                                                    Phone: (206) 553-7970
                                                      E-mail: Courtney.Goertzen@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Response to Defendant’s Motion to Proceed with                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Guilty Plea by Teleconference                                         SEATTLE, WASHINGTON 98101
     United States v. Garza; CR20-032JCC - 5                                     (206) 553-7970
